Citation Nr: 0817195	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  01-06 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for post-
traumatic stress disorder (PTSD), and if so, whether the 
claim should be granted. 

2.  Entitlement to service connection for a back disorder, 
variously diagnosed.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION


The appellant had active military service from August 1961 to 
August 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from 1995, 1999, and 2005 rating decisions by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

To briefly summarize the complex procedural history of this 
case, the Board notes that, since the early 1970s, the 
appellant's claims for service connection for a psychiatric 
disability have been denied.  In July 1981, on appeal from 
the rating decisions denying his claim, the Board denied 
service connection for an acquired psychiatric disorder.  In 
1995, the appellant contended that his psychiatric disorder 
was related to alleged exposure to herbicide agents during 
service.

Further, in an October 1998 rating decision, the RO denied 
the appellant's application to reopen the claim of service 
connection for post-traumatic stress disorder.  The Board had 
previously denied that claim in a June 1991 decision, and the 
United States Court of Appeals for Veterans Claims (Court) 
affirmed the Board's determination in February 1993.  In 
August and October 1999 rating decisions, the RO also denied 
the claim of service connection for a back disorder, as well 
as denying the PTSD claim.  The appellant subsequently 
submitted a notice of disagreement (NOD) as to those matters.

In August 2000, the Board denied the appellant's claim for 
entitlement to service connection for an acquired psychiatric 
disorder, not including post-traumatic stress disorder, and 
remanded his claims for service connection for PTSD and a 
back disorder to the RO for further procedural development.  
In a March 2003 decision, the Board denied the appellant's 
claim for service connection for a back disorder and declined 
to find that new and material evidence had been received to 
reopen the claim of service connection for PTSD.

The appellant appealed the Board's March 2003 decision to the 
Court.  In that litigation, a Joint Motion for Remand was 
filed by the appellant and the VA General Counsel, averring 
that remand was required due to the new notice and duty-to-
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  In an Order of November 2003, the Court 
vacated the Board's decision and remanded the matter, 
pursuant to the Joint Motion.  As set forth in detail below, 
the VCAA substantially amended existing law as to the notice 
and assistance to be afforded claimants for veterans' 
benefits.  A copy of the Court's Order in this matter has 
been placed in the claims file.

The Board's March 2003 decision and the Court's November 2003 
Order addressed only the appellant's claims regarding whether 
new and material evidence had been submitted to reopen the 
claims of entitlement to service connection for PTSD and for 
a back disorder.  Nonetheless, in March 2004 memoranda and 
accompanying documents, the appellant's attorney addressed 
claims for service connection for a "psychiatric condition" 
and "hearing problems".  However, as noted above, service 
connection for an acquired psychiatric disorder, other than 
PTSD, was denied by the Board in an unappealed August 2000 
decision.  Furthermore, in his October 2001 substantive 
appeal, the veteran reported being totally disabled from 
PTSD, "Agent Orange", and a head injury.  The appellant's 
assertions as to any claimed disabilities, other than a 
psychiatric disorder, associated with exposure to Agent 
Orange are unclear.

The Board in June 2004 remanded the request to reopen a claim 
for service connection for PTSD, and the claim for service 
connection for a variously characterized back disorder.  The 
RO further developed those claims.  

The veteran also by his January 2007 submission effected an 
NOD as to a December 2006 RO decision denying entitlement to 
a specially adapted automobile or special adaptive equipment 
for an automobile, pursuant to 38 U.S.C.A. § 3901; 38 C.F.R. 
§ 3.808.  The RO issued a responsive SOC in March 2008, and 
no submission perfecting an appeal of that issue is reflected 
in the claims folder, and the issue is accordingly not within 
the Board's jurisdiction.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).

Also by the December 2006 rating action, the RO, in pertinent 
part, granted service connection for substance abuse and 
alcohol-induced dementia as secondary to the veteran's 
service-connected bipolar disorder.  And, in his January 2007 
submission, the veteran presented claims of entitlement to 
service connection for a back condition, "chronic pain", 
"weakness", a respiratory condition (not otherwise 
specified), a cardiovascular condition (not otherwise 
specified), "fatigue", and "imbalance" and "fall related 
injuries", all as secondary to his service-connected 
substance abuse.  The RO issued a VCAA letter addressing the 
claims for weakness, a respiratory condition, a 
cardiovascular condition, and fatigue, and asked the veteran 
to clarify his claims for chronic fatigue and imbalance/fall 
related injuries.  The RO neglected to issue a VCAA letter 
addressing the claim for secondary service connection for a 
back condition.  With the exception of the claim for a back 
condition, all of these claims are referred to the RO for 
appropriate action.  The claim for service connection for a 
back condition as secondary to substance abuse is 
inextricably intertwined with the claim for direct service 
connection for a back disorder.  

By a March 2005 submission responsive to a March 2005 
supplemental statement of the case (SSOC), the veteran, 
through his representative, argued that he should be granted 
service connection for "whatever psychiatric condition 
rendered him disabled."  His representative then 
acknowledged the most recent VA examiner's findings in 
February 2005 of bipolar disorder, and the examiner's finding 
that the disorder had been misdiagnosed previously, including 
as PTSD.  However, the veteran has persisted in his request 
to reopen a claim for service connection for PTSD, 
notwithstanding the grant of service connection for bipolar 
disorder and the assignment of a 100 percent disability 
rating for that psychiatric disorder.  

The Board is, simultaneously with the present decision, 
issuing a separate Remand addressing a claim which is not 
returning from the Court, involving entitlement to an 
effective date earlier than February 11, 2004, for the grant 
of service connection and assignment of a 100 percent 
disability evaluation for bipolar disorder.  

The issue of entitlement to service connection for a back 
disorder is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required on the part of the 
appellant.


FINDINGS OF FACT

1.  The veteran's claim of service connection for PTSD was 
last previously finally denied by the Board in June 1991, and 
that denial was affirmed upon appeal by a decision of the 
U.S. Court of Appeals for Veterans Claims in February 1993, 
which was not further appealed.  

2.  The evidence received since that last prior denial is 
new, and it creates a reasonable possibility of 
substantiating the claim for service connection for PTSD, 
warranting reopening of the previously denied claim.

3.  The veteran does not have post-traumatic stress disorder 
due to an in-service stressor.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
last final decision denying service connection for PTSD; the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(a), (b), 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in an SOC 
or SSOC.  Mayfield; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  

As noted in the Introduction, above, pursuant to the November 
2003 Joint Motion for Remand as approved by Order of the 
Court, the Board in June 2004 remanded claims including the 
request to reopen a claim for service connection for PTSD, in 
part for issuance of appropriate VCAA notice.  The veteran 
was afforded a VCAA notice letter in September 2004 
addressing his request to reopen his claim for service 
connection for PTSD.  By a March 2005 SSOC the RO then 
readjudicated the request to reopen a claim for service 
connection for PTSD.  A subsequent VCAA notice letter in 
November 2006 addressed the claim for service connection for 
PTSD on a direct (reopened) basis.

By those letters, the RO informed the veteran of its duty to 
assist him in his request to reopen his claim for service 
connection for PTSD, as well as the evidence required to 
substantiate his underlying claim for service connection for 
PTSD.  The letters addressed the veteran's specific claim for 
service connection for PTSD and the preliminary request to 
reopen, and the effect of the VCAA duty upon the claim.  It 
satisfied all four above-noted notice requirements of the 
VCAA.  The letter also informed of the evidence required to 
reopen the claim and to substantiate the claim for service 
connection, see 38 C.F.R. Part 3, and indicated what evidence 
VA would seek to provide and what evidence the veteran was 
expected to provide.  Also by this letter, the veteran was 
requested to inform of additional evidence he knew of that 
was not in Federal possession.  The veteran informed of some 
private treatment records, and the RO made reasonable efforts 
to obtain these records, and informed the veteran of records 
obtained, and, by implication, of records not obtained.  Also 
by the September 2004 and November 2006 letters, the RO asked 
the veteran to submit evidence and information in support of 
the claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the 
September 2004 VCAA notice letter did not address the 
downstream issues of initial rating and effective date as 
pertinent to the appellant's claim for service connection for 
coronary heart disease, such errors are harmless because the 
appealed claim for service connection for coronary heart 
disease is herein denied.  The November 2006 VCAA letter did 
address these downstream issues.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records (SMRs) and pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letters requested that the veteran advise of any VA and/or 
private medical evidence pertinent to his claim, and to 
provide necessary authorization to obtain those records.  It 
also requested evidence and information about treatment after 
service, in support of the claim.

The veteran's SMRs have been obtained and associated with the 
claims folders.  The veteran advised of multiple sources of 
private treatment over the years and provided authorization 
to obtain those records, and the RO duly requested records 
from those sources and informed the veteran, including by the 
VCAA letters, a November 2004 development letter, a March 
2005 SSOC, and an April 2007 SSOC, of records obtained in 
furtherance of his claim, and thus by implication of records 
not obtained.  

While documents were received into the record subsequent to 
the April 2007 SSOC, these did not pertain to the issue of 
entitlement to service connection for PTSD, and hence there 
was no prejudice to the veteran in the RO not having issued 
an additional SSOC addressing the claim for service 
connection for PTSD subsequent to April 2007.  There is no 
indication that not-yet-obtained records pertinent to the 
veteran's claim for service connection for PTSD are available 
or may be obtained.  

The Board is mindful of the Board's prior remand instructions 
in June 2004 which included requests for records from 
multiple private sources.  These records were appropriately 
pursued by RO requests upon remand, and the veteran was duly 
informed of these developments, as already noted.  The Board 
is also satisfied that development requested in the remand 
has been satisfactorily completed.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The veteran was adequately informed of the importance of 
obtaining all relevant records.  Neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence 
presenting a reasonable possibility of furthering the 
appealed claim for service connection for PTSD.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board notes that 38 C.F.R. § 3.159(c)(4) requires a VA 
examination to address the question of etiology as related to 
service, when the veteran presents a claim for service 
connection, competent medical evidence is insufficient to 
decide the claim, and the record otherwise meets the 
threshold requirements of showing a current disability; 
establishing the presence of a disease, injury, or pertinent 
event in service; and sufficiently "indicating" that the 
claimed disability or symptoms may be associated with 
service.  Locklear v. Nicholson, 20 Vet. App. 410 (2006) 
(citing McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, 
a VA examiner duly addressed the issue by a February 2005 VA 
examination report.  That examination was sufficient, taken 
together with the entire evidentiary record, for the Board's 
adjudication of the claim for service connection for PTSD, 
reopened herein.  

The veteran and his representative were afforded appropriate 
opportunity to address the claim, and did so by written 
submissions.  There is no indication that the veteran or his 
representative expressed any desire for a hearing, or to 
otherwise further address the claim.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).  Here, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Claim for Service Connection for PTSD

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997). 

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of 
psychiatric disorders.  

As addressed in part in the Introduction, above, the RO 
previously denied entitlement to service connection for PTSD 
in a May 1988 decision, and then confirmed and continued that 
determination by rating actions in September 1989 and 
November 1989.  These were affirmed on appeal by a Board 
decision in June 1991, and the Court in February 1993 
affirmed that Board decision.  The veteran did not appeal 
that Court decision.  The RO subsequently denied a request to 
reopen the claim by an October 1998 decision, and the RO 
affirmed that denial by August 1999 and October 1999 
decisions.  However, the Board in August 2000 remanded the 
claim for additional development.  Following that development 
and return of the case to the Board, the Board issued a 
decision in March 2003 denying the claim for service 
connection for PTSD.  However, by a Joint Motion for Remand 
in November 2003 approved by an Order of the Court, the March 
2003 decision was vacated, and the case was remanded for 
appropriate VCAA notice and development assistance.  The 
Board then in June 2004 remanded the claim for that 
development, and following development the case now returns 
for further Board review.  Thus, the last prior final denial 
of the claim for service connection for PTSD was by the Board 
in June 1991, as affirmed by the Court in February 1993.  The 
veteran did not appeal that 1993 Court decision, and it was 
therefore final.  38 U.S.C.A. § 7291.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective from August 
29, 2001).

Subsequent to that last prior final denial of the claim in 
June 1991, the veteran submitted medical literature including 
an editorial from a 2003 issue of the Journal of Mental 
Health offering details concerning multiple research studies 
which present the possibility of developing PTSD as a result 
of the trauma of an initial psychotic episode.  Under that 
theory, the veteran's initial psychotic episode in service 
could be implicated as a stressor causative of his claimed 
PTSD,.  This new documentary evidence, coupled with the 
February 2005 VA examination report finding bipolar disorder 
with onset in service as documented by the veteran's flight 
training records, presents a reasonable possibility of the 
veteran having developed PTSD as related to service, and 
thereby raises a reasonable possibility of substantiating the 
claim for service connection for PTSD.  According, reopening 
of the veteran's PTSD claim is warranted.  38 C.F.R. 
§ 3.156(a).

However, the February 2005 VA examiner also thoroughly 
evaluated the veteran's history of mental disability from 
service to the present, and concluded that prior diagnoses of 
PTSD were of two species:  diagnoses based upon the veteran's 
fabrications as part and parcel of his grandiosity episodes 
of his bipolar disorder, with alleged stressors or symptoms 
of PTSD recanted at other times; or diagnoses simply carried 
forward from prior mental health treatment records, 
effectively preserving historical errors of diagnosis.  The 
examiner carefully noted the veteran's history of psychiatric 
signs and symptoms, and explained that they are all, or 
nearly all, consistent with the current diagnosis of bipolar 
disorder.  The examiner also noted that the veteran meets 
none of the criteria for a diagnosis of PTSD, and hence there 
is no clinical possibility of the veteran having that 
disorder. 

The Board believes that this medical evaluation, assessment, 
and conclusion in February 2005 presents the best-informed 
and most reasonable and consistent evaluation of the 
veteran's mental disability picture, and hence is the one to 
be accepted by the Board for purposes of this determination, 
with the Board rejecting past, contrary assessments and 
diagnoses.  Contrary diagnoses of PTSD simply failed to 
recognize the veteran's underlying bipolar disorder as 
productive of  confabulations of PTSD stressors and symptoms, 
in the course of bipolar grandiosity episodes (as assessed by 
the February 2005 examiner).  The same February 2005 
psychiatrist evaluated the veteran again in February 2007, 
and confirmed these assessments, diagnoses, and conclusions.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a current diagnosis of PTSD, and is 
therefore against the veteran's claim for service connection 
for PTSD.  38 C.F.R. § 3.304(f).  

We have duly considered the veteran's contrary contentions 
that he has PTSD due to stressors in service.  However, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation, and 
lay assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Nonetheless, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence). 

Here, however, the credibility of the veteran's contentions 
with regard to in-service stressors is highly suspect, 
because, as has been determined by the February 2005 VA 
examiner, the veteran suffers significantly (with 100 percent 
disability thereby assigned) from bipolar disorder, and has 
been determined by medical professionals to make statements 
which are unreliable due to their nature as confabulatory 
manifestations of his bipolar disorder, in psychotic 
grandiosity episodes.  As the February 2005 VA examiner noted 
in his extensive review of the extensive claims file, the 
veteran recanted past statements of PTSD stressors.  
Subsequent statements similarly cannot be relied upon absent 
independent corroboration, none of which is present.  
38 C.F.R. § 3.304(f).  Further, the presence or absence of 
any current symptom criteria required to support a diagnosis 
of PTSD is a medical question duly answered by the February 
2005 VA examiner, and it is a medical question not within the 
ambit of lay knowledge.  Hence, the veteran's statements may 
not be relied upon to support the presence of current PTSD.  

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reopened claim seeking service connection for PTSD is 
denied.

REMAND

Following the Board's June 2005 remand of the veteran's claim 
for service connection for a back disorder, variously 
diagnosed, the RO, in SSOCs issued in March 2005, December 
2006, and April 2007, limited its adjudication to service 
connection for a herniated disc at L4-L5.  There does not 
appear to be a clear basis for this limiting of the scope of 
claim.  Further, submitted evidence demonstrates back 
disability beyond a herniated disc, as for example, a 
September 2007 letter from P.G., M.D., informing of low back 
pain and weakness due to spinal stenosis, as a disorder 
distinct from an observed "ruptured L5 disc".  

Further, as noted in the Introduction, above, the RO has yet 
to address the veteran's claim for service connection for a 
back disorder as secondary to service-connected 
substance/alcohol abuse and/or alcohol-induced dementia.  The 
Court has held that a secondary service connection claim does 
not constitute a new claim distinct from a pending claim for 
direct service connection, but rather is an inextricably 
intertwined basis of claim.  See Ashford v. Brown, 10 Vet. 
App. 120, 123-25 (1997). 

The Court has also held that a claim which is inextricably-
intertwined with another claim which remains undecided and 
pending before VA must be adjudicated prior to a final order 
on the pending claim, so as to avoid piecemeal adjudication.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Therefore, the claims for service connection for a back 
disorder, variously diagnosed, must be remanded for 
consideration of entitlement to service connection on a 
secondary basis in the first instance.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Also, the veteran was afforded VCAA 
notice in May 2007, addressing secondary service connection 
claims submitted in January 2007, but that VCAA letter did 
not address the veteran's claim for secondary service 
connection for a back disorder, and the RO has yet to issue a 
VCAA letter addressing that issue.  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  71 Fed. Reg. 
52,744 (Sept. 7, 2006), now codified at 38 C.F.R. § 3.310(b) 
(2007). 

Under  38 C.F.R. § 3.310(a), service connection may be 
granted for disability which is proximately due to or the 
result of service-connected disability.  An increase in 
severity of a non-service-connected disorder that is 
proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the non-
service-connected condition, will be service connected.  
Aggravation will be established by determining the baseline 
level of severity of the non-service-connected condition and 
deducting that baseline level, as well as any increase due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must provide initial VCAA notice 
addressing the claim for service connection 
for a back disorder as secondary to 
service-connected substance/alcohol abuse 
and/or alcohol-induced dementia.  For the 
remanded claim, the RO should ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide and 
what evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and subsequent 
judicial authority, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  All appropriate follow-up 
development, including as indicated by 
responses to VCAA notice, should thereafter 
be undertaken.  

2.  The veteran should be afforded an 
examination by an appropriate specialist, 
to address the nature and etiology of all 
current back disorders.  The claims file, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should review 
past clinical records, including service 
records and post-service VA and private 
examination and treatment records, to 
include any records of injury or impairment 
which may be attributed to the veteran's 
service-connected bipolar disorder or 
substance/alcohol abuse and/or alcohol-
induced dementia or injuries sustained 
therefrom.  Reports of examination or x-
rays or MRIs obtained should be 
appropriately reviewed.  
The examiner should address the following:

a.  For each back disorder identified 
(to include previously diagnosed L4-L5 
herniated disc or ruptured disc, and 
spinal stenosis of the low back, if 
found), based upon examination findings, 
appropriate tests and studies, 
historical records, and medical 
principles, the examiner should provide 
an opinion, with full clinical 
rationale, as to whether it is at least 
as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
condition was incurred in or aggravated 
during service or is otherwise causally 
related to service, or was later 
aggravated by a service-connected 
disability.  

b.  For each such condition identified, 
based upon examination findings, 
appropriate tests and studies, 
historical records, and medical 
principles, the examiner should provide 
an opinion, with full clinical 
rationale, as to whether it is at least 
as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
condition developed due to the veteran's 
service-connected bipolar disorder 
and/or substance/alcohol abuse and/or 
alcohol-induced dementia or accidents or 
injuries resulting from these service-
connected conditions, or was aggravated 
by those service-connected disabilities 
or accidents or injuries resulting 
therefrom.

c.  In answering the above questions, 
the examiner should rely on findings as 
objectively supported within the record, 
because statements by the veteran may be 
reflective of delusions or fabrications 
associated with his assessed psychotic 
grandiosity episodes of his bipolar 
disorder.  (His contentions thus may not 
be reflective of current or historical 
reality.)  

d.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

e.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of symptomatology 
which resolve with return to the 
baseline level of disability.

f.  For each condition of the back for 
which the examiner finds a relationship 
to service by any manner listed above, 
the examiner should assess the nature 
and extent of that condition.  The 
examiner then should inform of the 
nature and extent of back impairment as 
a whole due to all these back disorders 
found related to service, including the 
resulting degree of lost range of 
motion, any associated intervertebral 
disc syndrome and radiculopathy, and the 
extent to which any associated 
functional loss due to pain on 
undertaking motion, fatigue, weakness 
and/or incoordination further limits 
functioning, including functional range 
of motion of affected joints.  

g.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner should set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusion of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

3.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the benefit 
sought is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


